Affirmed as modified; Opinion Filed August 6, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01446-CR
                                        No. 05-17-01448-CR
                          RODNEY DEWAYNE DUFFEY, Appellant
                                        V.
                              STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F09-35306-U, F13-35623-U

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Stoddart
        Appellant Rodney Dewayne Duffey appeals his convictions, following adjudication of his

guilt, for assault involving family violence by impeding the complainant’s breathing and evading

arrest or detention enhanced. The trial court assessed punishment at eight years’ imprisonment in

each case. On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,
but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       Although not an arguable issue, we note the judgments adjudicating guilt incorrectly recite

there were plea bargain terms in these cases. The record, however, shows appellant entered an

open plea of true to the allegations in the motion to adjudicate in each case. Accordingly, on our

own motion, we modify the judgments to show appellant entered open pleas of true.

       We also note the trial court’s judgment in cause no. 05-17-01448-CR fails to show the

offense was enhanced by two prior felony convictions. The indictment also included two prior

felony convictions for possession of a controlled substance, thus enhancing the punishment to that

for a third-degree felony offense. See TEX. PENAL CODE ANN. § 12.425(a) (West Supp. 2017). At

the hearing on the State’s motion to adjudicate, the trial court admonished appellant that “its

evading enhanced and you pled true to two enhancement paragraphs. So that is a third degree

felony as well.” Accordingly, on our own motion, we modify the judgment adjudicating guilt to

show appellant pleaded true to two enhancement paragraphs and the trial court found the

enhancement paragraphs true. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993) (courts of appeals have authority to modify a judgment); Estrada v. State,

334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no pet.) (same).

                                           CONCLUSION

       In cause no. 05-17-01446-CR, we modify the section of the judgment adjudicating guilt

entitled “Terms of Plea Bargain” to show “Open.”

                                                –2–
         In cause no. 05-17-01448-CR, we modify the section of the judgment adjudicating guilt

entitled “Terms of Plea Bargain” to show “Open” and we add the following sections: “Plea to 1st

Enhancement Paragraph: True,” “Findings on 1st Enhancement Paragraph: True,” “Plea to 2nd

Enhancement/Habitual Paragraph: True,” and “Findings on 2nd Enhancement/Habitual Paragraph:

True.”

         As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                      /Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
171446F.U05




                                                –3–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 RODNEY DEWAYNE DUFFEY,                               On Appeal from the 291st Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F09-35306-U.
 No. 05-17-01446-CR          V.                       Opinion delivered by Justice Stoddart.
                                                      Justices Lang and Myers participating.
 STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 6th day of August, 2018.




                                                –4–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 RODNEY DEWAYNE DUFFEY,                                On Appeal from the 291st Judicial District
 Appellant                                             Court, Dallas County, Texas
                                                       Trial Court Cause No. F13-35623-U.
 No. 05-17-01448-CR          V.                        Opinion delivered by Justice Stoddart.
                                                       Justices Lang and Myers participating.
 STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       Add section: “Plea to 1st Enhancement Paragraph: True.”

       Add section: “Findings on 1st Enhancement Paragraph: True.”

       Add section: “Plea to 2nd Enhancement/Habitual Paragraph: True.”

       Add section: “Findings on 2nd Enhancement/Habitual Paragraph: True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 6th day of August, 2018.




                                                 –5–